Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The preliminary amendment filed on 11/02/2020 is acknowledged.
3.	Claims 1-28 are present for examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 10/25/2020 is considered by the examiner.

Claim Objections
5.	Claim 14 is objected to because of the following informalities:  
Regarding claim 14, it seems that a comma (,) is missing at the end of the phrase “from a question” in line 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 24-25 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 24 and 27, it is unclear what is meant by the claim limitation of  “wherein the general question type includes truth-false, name: others, explanation: meaning, quantity: others, name: location name, name: name of a person, explanation: cause, others, quantity: date, name: name of an organization, explanation: method, quantity: time, quantity: amount of money, other: selection, explanation: reputation, explanation: association, and the detailed question type includes a plurality of hierarchical classes and is a question type indicating what kind of named entity is specifically asked by the question” [emphasis added] due to the confusing nature of wordings therein.  In addition, it is unclear what constitutes “others” in the claim.   Clarification is required.
	The claims not specifically mentioned above are also rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0012926 (hereinafter Ishikawa).

Regarding claims 1, 18 and 21, Ishikawa discloses a response selecting apparatus which outputs one or a plurality of responses to an input question which is inputted a question, the response selecting apparatus comprising:
a recording medium in which a plurality of question-answer pairs which are pairs of questions and answers are recorded ([0016]; “…wherein the question-answering device includes the question-answer pair storing means that stores the plurality of question-answer pairs composed of reference queries and their answers…”); and
processing circuitry configured to:
execute a document searching processing which searches for a question-answer pair from the question-answer pairs recorded in the recording medium using the input question as input using a predetermined search scheme, and outputs the question-answer pair as a search-result-question-answer pair ([0008-0011]; “The retrieval keyword classification unit classifies the retrieval keywords, to which the keyword types are assigned, into a major type and a minor type with reference to the question type and the keyword classification rules stored in the keyword classification rule storage unit. The document retrieval unit searches retrieval object documents stored in the object document storage unit by using the classified search keyword groups, and thus obtains the documents of the retrieved result”);
execute an information acquiring processing which acquires information for quantifying appropriateness of the search-result-question-answer pair with respect to the input question using the input question and the search-result-question- answer pair as input, and outputs the information as quantification information ([0026, 0033, 0039 and 0058]; “The question-answer pair storing means 402 stores a plurality of question-answer pairs composed of reference queries and their answers”, and “Then, the retrieval means 304 uses the groups of the style and the topic of the inputted query and the morpheme strings as input, and generates text search keyword strings from the morpheme strings of the input”);
execute a score calculating processing which calculates a score with respect to the input question for each of the search-result-question-answer pairs from a numerical value indicating appropriateness based on the search scheme and a numerical value based on the quantification information ([0041 and 0060]; fig. 10; “The question-content matching degree table storing means 404 stores a question-content matching degree table that shows the matching degrees between two groups of the styles and the topics. Specifically, the question-content matching degree table provides a matching degree between the question contents of two queries on the basis of the combination of the groups of each style and topic of two queries”); and
execute a ranking processing which selects the search-result- question-answer pairs of a predetermined number in descending order of appropriateness indicated by the scores, and outputs answers of the selected search-result-question- answer pairs as responses ([0051 and 0063]; “The search result presenting means 306 ranks the search candidates received from the score calculation means 305 in the order of the search scores, narrows the search candidates into only candidates having high search scores, and outputs the question-answer pairs of the narrowed search candidates as search results”).  Ishikawa also discloses a non-transitory computer-readable recording medium on which the response selecting program for causing a computer to operate as the response selecting apparatus ([0033]; fig. 1).

Regarding claim 2, Ishikawa discloses the response selecting apparatus,
wherein the information acquiring processing executes a question type estimating processing which estimates information for specifying a question type of the input question and a question type of the search-result-question-answer pair, and the score calculating processing calculates the score so that the score indicates higher appropriateness [high probability] as the question type of the input question better matches the question type of the search-result-question-answer pair based on the information for specifying the question type of the input question and the question type of the search-result-question-answer pair ([0018, 0049-0051]).

Regarding claim 3, Ishikawa discloses the response selecting apparatus,
wherein the information acquiring processing executes a focus extracting processing which extracts word strings [the extracted keyword] which become topics as focus words for the input question and the question of the search-result-question-answer pair ([0019]), and the score calculating processing calculates the score so that the score indicates higher appropriateness as the focus word of the input question better matches the focus word of the question of the search-result-question-answer pair ([0049-0051]).

Regarding claim 23, Ishikawa discloses the response selecting apparatus, wherein the question type of the input question includes a general question type and a detailed question type ([0010-0011 and 0075]; “a major type and a minor type with reference to the question type”).
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 6, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of U.S. 2019/0115023 (hereinafter Komori).

Regarding claim 4, Ishikawa discloses the response selecting apparatus,
wherein the information acquiring processing which outputs a numerical value based on a probability of the answer [calculate a score that represents a matching degree] being obtained from the input question as a translation likelihood using the input question and the answer of the search-result-question-answer pair as input, and the score calculating processing calculates the score so that the score indicates higher appropriateness as the translation likelihood is higher ([0024 and 0041]).
Ishikawa does not explicitly disclose the feature of utilizing a translation model.  However, Komori discloses that “In the conversation DB 330, conversation data containing pairs of question data and response data is saved…” and “The question search section 310 searches the conversation DB 330 for question data matching a question obtained by recognizing question speech (one example of uttered speech) of the user output from the speech agent I/F 20 and converting the speech to text” ([0087-0088]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Komori in the system of Ishikawa in view of the desire to enhance a question-answering searching system by utilizing the prosody model resulting in improving the efficiency of the document retrieving process.
Regarding claim 6, Ishikawa discloses the response selecting apparatus, 
the score calculating processing calculates the score so that the score indicates higher appropriateness as the input question is more similar to the question of the search-result-question-answer pair ([0024]).
Ishikawa does not explicitly disclose the feature of wherein the information acquiring processing executes an utterance vector extracting processing which obtains utterance vectors indicating a semantic content for the input question and the question of the search-result-question-answer pair, and the score indicates higher appropriateness as the utterance vector.  However, such features are well known in the art as disclosed by Komori ([0070, 0073, 0157, 170]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Komori in the system of Ishikawa in view of the desire to enhance a question-answering searching system by utilizing the utterance probability data resulting in improving the efficiency of the data retrieving process.

Regarding claims 14 and 20, Ishikawa discloses the response selecting apparatus,
the information acquiring processing obtains a translation likelihood which is a numerical value based on a probability of the answer being obtained from the input question using the translation model, the score calculating processing calculates a score with respect to the input question for each of the search-result-question-answer pairs based on the translation likelihood ([0019 and 0024]), and
Ishikawa does not explicitly disclose the features of wherein the recording medium also records a learned translation model for obtaining an answer from a question and the translation model is learned using pairs of questions and answers with which indexes indicating degrees of personality of characters of the answers are associated in accordance with the degrees indicated by the indexes.  However, Komori discloses that “In the conversation DB 330, conversation data containing pairs of question data and response data is saved…” and “The question search section 310 searches the conversation DB 330 for question data matching a question obtained by recognizing question speech (one example of uttered speech) of the user output from the speech agent I/F 20 and converting the speech to text” ([0087-0088]).  Komori also discloses that “…The prosody model is an extraction of prosody parameters which indicate the prosodic characteristics…” ([0109 and 0113]) and “The utterance probability level computation section 503 computes a degree (hereinafter called the ‘utterance probability level’) to which a corresponding agent character would plausibly utter (say) the utterance data stored in the utterance DB 540”) ([0173-0178]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Komori in the system of Ishikawa in view of the desire to enhance a question-answering searching system by utilizing the prosody model resulting in improving the efficiency of the document retrieving process.



Regarding claim 15, Ishikawa in view of Komori discloses the response selecting apparatus,
wherein the recording medium also records a learned reverse translation model for obtaining a question from an answer, the information acquiring processing also obtains a reverse translation likelihood which is a numerical value based on a probability of the input question being obtained from the answer using the reverse translation model, the score calculating processing calculates a score with respect to the input question for each of the search-result-question-answer pairs based on the translation likelihood and the reverse translation likelihood, and the reverse translation model is also learned using pairs of questions and answers with which the indexes indicating the degrees of personality of the characters of the answers are associated in accordance with the degrees indicated by the indexes (Ishikawa: [0024, 0041 and 0060]) and (Komori: [0087-0088]). Therefore, the limitations of claim 15 are rejected in the analysis of claim 14, and the claim is rejected on that basis.

Regarding claim 16, Ishikawa in view of Komori discloses the response selecting apparatus, wherein the question-answer pairs are recorded in the recording medium in association with indexes indicating the degree of personality of the characters of the answers for each of the question-answer pairs, and the document searching processing searches for a question-answer pair from the question-answer pairs recorded in the recording medium also using the indexes (Ishikawa: [0026]) and (Komori: [0087-0088]).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 14, and the claim is rejected on that basis.

Regarding claim 17, Ishikawa in view of Komori discloses the response selecting apparatus, wherein the index indicating the degree of personality of the character (Komori: [0087-0088]).  Although the above references do not explicitly disclose the features of wherein a first index assessed by a person other than the character himself/herself, a second index indicating that a response is made by the character himself/herself, and a third index indicating that the response is approved by the character himself/herself as the response indicating personality of the character, the specific data storing scheme utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.

12.	Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Komori, and further in view of U.S. 2015/0161242 (hereinafter Visotski).

Regarding claim 5, Ishikawa in view of Komori discloses the response selecting apparatus, 
wherein the translation model applying processing further outputs a numerical value based on a probability of the input question being obtained from the answer as a translation likelihood, and the score calculating processing calculates the score so that the score indicates higher appropriateness as the reverse translation likelihood is higher (Ishikawa: [0018, 0049-0051 and 0111]) and (Komori: [0087-0088]). 
The references do not explicitly disclose the feature of utilizing the answer as a reverse order.  However, such feature is well known in the art as disclosed by Visotski ([0036-0037]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Visotski in the modified system of Ishikawa in view of the desire to enhance the data retrieving process by utilizing reverse ordering process resulting in improving the efficiency of the data retrieval system.  

Regarding claim 8, Ishikawa in view of Komori discloses the response selecting apparatus further comprising:
wherein the processing circuitry configured to: the document searching processing searches for a question-answer pair also from the question-answer pairs recorded in the recording medium and outputs the question-answer pair as a search-result-question-answer pair, and the score calculating processing calculates the score so that the score indicates higher appropriateness for the search-result-question-answer pair recorded in the recording medium than for the search-result-question-answer pair recorded in the recording medium (Ishikawa: [0059-0060 and 0126]). 
Ishikawa does not explicitly disclose the feature of wherein an recording medium in which a plurality of pairs of questions and answers while a predetermined character is role-played are recorded as question-answer pairs.  However, such feature is well known in the art as disclosed by Visotski ([0077-0079]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Visotski in the modified system of Ishikawa in view of the desire to enhance the document retrieving process by utilizing the entity identification scheme resulting in improving the efficiency of the data matching process.  
The references do not explicitly disclose the feature of utilizing the extension recording medium.  However, the specific type of a recording medium utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 

Regarding claim 9, Ishikawa in view of Komori and Visotski disclose the response selecting apparatus further comprising: a recording medium recording medium in which a plurality of pairs of questions and answers while a predetermined character is role-played are recorded as question-answer pairs, wherein the processing circuitry configured to: the document searching processing searches for a question-answer pair also from the question-answer pairs recorded in the recording medium and outputs the question-answer pair as a search-result-question-answer pair, and the score calculating processing calculates the score so that the score indicates higher appropriateness for the search-result-question-answer pair recorded in the recording medium than for the search-result-question-answer pair recorded in the extension recording medium (Ishikawa: [0041, 0060, 0103 and 0111]) and (Visotski: [0077-0079]).  The references do not explicitly disclose the feature of utilizing the extension recording medium.  However, the specific type of a recording medium utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 





13.	Claims 7, 10-13, 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Visotski.

Regarding claim 7, Ishikawa discloses the response selecting apparatus further comprising:
wherein the processing circuitry configured to: the document searching processing searches for a question-answer pair also from the question-answer pairs recorded in the medium and outputs the question-answer pair as search-result-question-answer pair (Ishikawa: [0039 and 0058]).
Ishikawa does not explicitly disclose the feature of wherein an recording medium in which a plurality of pairs of questions and answers while a predetermined character is role-played are recorded as question-answer pairs.  However, such feature is well known in the art as disclosed by Visotski ([0077-0079]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Visotski in the system of Ishikawa in view of the desire to enhance the document retrieving process by utilizing the entity identification scheme resulting in improving the efficiency of the data matching process.  
The references do not explicitly disclose the feature of utilizing the extension recording medium.  However, the specific type of a recording medium utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 

Regarding claim 10, Ishikawa in view of Visotski discloses the response selecting apparatus, 
wherein the response selecting apparatus records collected question-answer pairs in a recording medium in advance, reads an answer from the recording medium, selects a question-answer pair including the answer which is a same as or similar to the read answer from the recording medium, generates a question-answer pair including the question of the selected question-answer pair and the read answer, and sets the generated question-answer pair as the question-answer pair recorded in the extension recording medium (Ishikawa: [0019, 0039 and 0058]).  
The references do not explicitly disclose the feature of utilizing a second recording medium.  However, the specific number of a recording medium types utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 

Regarding claims 11-13, the references do not explicitly disclose the claim limitations therein.  However, the specific scheme and configuration utilized for recording would have been obvious to one with ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Regarding claim 19, Ishikawa discloses the response selecting method wherein the response selecting apparatus also comprises the document searching step, a question-answer pair is searched for also from the question-answer pairs recorded in the recording medium and output as a search-result- question-answer pair (Ishikawa: [0026 and 0059-0060]).
Ishikawa does not explicitly disclose the feature of wherein an recording medium in which a plurality of pairs of questions and answers which are made while a predetermined character is role-played are recorded as question-answer pairs.  However, such feature is well known in the art as disclosed by Visotski ([0077-0079]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Visotski in the system of Ishikawa in view of the desire to enhance the document retrieving process by utilizing the entity identification scheme resulting in improving the efficiency of the data matching process.  
The references do not explicitly disclose the feature of utilizing the extension recording medium.  However, the specific type of a recording medium utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 

Regarding claim 24, as far as the claim is understood, Ishikawa discloses the response selecting apparatus comprising the general question type and the detailed question type ([0008 and 0010-0011]).  The reference does not explicitly disclose the features wherein the general question type includes truth-false, name: others, explanation: meaning, quantity: others, name: location name, name: name of a person, explanation: cause, others, quantity: date, name: name of an organization, explanation: method, quantity: time, quantity: amount of money, other: selection, explanation: reputation, explanation: association, and the detailed question type includes a question type indicating what kind of named entity is specifically asked by the question.  However, Visotski discloses that “As a result, these mechanisms may display the terms that are common to a set of candidate answers to a question, filter the terms in common by the entity type of the term (e.g., person, organization, or other term ‘type’), identify relationship between terms and entities,…” ([0020, 0023 and 0076-0077]; “name”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Visotski in the system of Ishikawa in view of the desire to enhance the retrieving process by utilizing the question type identification scheme resulting in improving the efficiency of retrieving the matching answer.  The references do not explicitly disclose the feature of wherein the detailed question type includes a plurality of hierarchical classes.  However, the specific grouping utilized for the hierarchical classes would have been obvious to one with ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Regarding claim 25, Ishikawa in view of Visotski discloses the response selecting apparatus, wherein the score calculating processing calculates the score so that the score indicates higher appropriateness as more corresponding type of extended named entity are included in the answer of the detailed question type of the input question (Ishikawa: [0011, 0026 and 0050-0051]) and (Visotski: [0076-0077]).   The references do not explicitly disclose the feature utilizing each of hierarchical class.  However, the specific groupings utilized for the hierarchical classes would have been obvious to one with ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Allowable Subject Matter
14.	Claims 22 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejections under 35 U.S.C. 112, set forth in this Office action.
Regarding claim 22, the prior art fails to disclose or make obvious, neither singly nor in combination, a response selecting apparatus comprising, in addition to the other recited features of the claim, the features of estimating information for specifying a question type of the input question and a question type of the search-result-question-answer pair; extracts word string; outputs a numerical value based on a probability of the answer being obtained; obtains utterance vectors indicating a semantic content;  the score calculating processing calculates a score (Q, (Q’, A’)) as score (Q, (Q’, A’))
= w1             
                ∙
            
         search_score
+ w2             
                ∙
            
         qtypes_match_score
+ w3             
                ∙
            
         center-word_score
+ w4             
                ∙
            
         translation_score
+ w5             
                ∙
            
         rev_translation_score
+ w6             
                ∙
            
         semantic_similarity_score 
Where Q is the input question, Q’ is the question of the search-result-question-answer pair, A’ is the answers, search-score is a numerical value indicating appropriateness, qtype_match_score is a numerical value indicating higher appropriateness as the question type of the input question, center-word_score is a numerical value indicating higher appropriateness as the focus word of the input question, translation_score is a numerical value indicating higher appropriateness as the translation likelihood is higher, rev_transaction_score is a numerical value indicating higher appropriateness as the reverse translation likelihood is higher, semantic_similarity_score is a numerical value indicating higher appropriateness as the utterance vector of the input question is more similar, and w1,… w6 are weight for determining a numerical value on which emphasis is to be place in the manner recited in claim 22.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161